UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2016 or ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period from to Commission File Number No.333-183118 FIRST PRIORITY FINANCIAL CORP. Pennsylvania 20-8420347 (State or other jurisdiction of incorporation) (I.R.S. Employer
